CLERK.
COURT OF CRIMINAL APPEALS OF TEXAS
P.O. Box 12308, Capitol Station
Austin, TX 78711


September 9, 2015


RE:   Writ No. WR-80,769-01   Ex parte Rob:rt Bruce Read, Jr.


Dear Clerk,

Please advise me of the precise date of the Court's order denying the.applica-'
tion in the above-numbered and styled cause. I a~ in need of this specific
date for federal habeas corpus (28 U.S.C. § 2254) purposes. The "whitecard" no-
tice that I receivedfrom your office states only that the application was
denied, but does not indicate the date on which such denial actually occurred.

Thank you for your time and kind assistance in this matter.




~
Robert Bruce Read, Jr.
TDCJ No. 1568901
                                                     fAfECfE~VED ~N
                                                   COURT OF CRliVIINAI APPEALS
                                                         SEP 14 2U')
F.M. Robertson Unit
12071 FM 3522
Abilene, TX 79601
Applicant, pro se


                ...~..



RBRj I file